NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN L. WEBB,                                  No.    18-17153

                Plaintiff-Appellant,            D.C. No. 3:17-cv-03066-CRB

 v.
                                                MEMORANDUM*
CALIFORNIA CORRECTIONAL
HEALTH CARE SERVICES; D. BRIGHT,
Dr.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      California state prisoner Kevin L. Webb appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment for defendant Bright

because Webb failed to raise a genuine dispute of material fact as to whether

Bright was deliberately indifferent to Webb’s hip injury. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to an inmate’s health; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     18-17153